DETAILED ACTION
1.    This is a Final Office Action Correspondence in response to amendments/arguments for U.S. Application No. 16/814243 filed on February 24, 2022.


	

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
3.	The Information Disclosure Statement(s) filed on March 14, 2022, April 04, 2022 and May 13, 2022 was reviewed and accepted by the Examiner.


Response to Arguments
4.	Applicant’s arguments have been considered but are not persuasive. 


	On Pg. 13 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant states “The cited section of Soykan relates threshold values of proteins P1 and P2 with whether an individual is a candidate for an implantable medical device (IMD) to mitigate a heart condition. There is no disclosure identifying the three distinct relationships listed above. Particularly, "a set of core behavioral attributes from the population of individuals that are statistically associated with BMI above a first threshold" and "the set of combinations of the SNP attributes related to BMI above a second threshold" are markedly missing from the disclosure of Soykan.”


	Examiner replies that Soykan does teach this limitation.  Col. 11 Lines 35-38 Soykan discloses that class identifies can be derived from any of the medical information and data included in patient P’s profile.  Col. 12 Lines 30-32 Soykan discloses class identifiers are used to identify a given condition.  A given condition is seen as a genetic risk.  Col. 9 (Table 1) Sokykan discloses BMI and SNP as attributes such as smoking which can be used to determine a health condition. In addition Soykan discloses Col. 14 Lines 5-11 Soykan discloses identifying patients that have a protein P1 greater or equal to 1.0422237. P1 greater or equal to 1.0422237 is seen as a first threshold.  The protein level is based upon patients profile data (Table 1) such as body mass index, smoking habits, alcohol consumption. The behavioral phenotypes are seen as smoking habits and alcohol consumption. The P1 protein level is seen as second threshold. Col. 14 Lines 12-16 Soykan discloses identifying patients that have a protein P2 greater or equal to 0.2306074. P2 greater or equal to 0.2306074 is seen as a second threshold.  The protein level is based upon patient’s profile data (Table 1) such as body mass index, hemoglobin count, coronary artery bypass grafts. The set of SNP’s are seen as hemoglobin count and coronary artery bypass grafts.

On Pg. 15 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant states “The Office cited to Asano at    108, 170, and 173 as allegedly disclosing these features prior to amendment. But Asano does not disclose what was claimed prior to amendment or what is currently recited by the claims. Notably, nothing in the cited sections of Asano relates to determining genetic risk, much less genetic risk associated with BMI that is based on "a degree of SNP overlap between the SNP attributes of the individual and the set of combinations of the SNP attributes in the population of individuals." Asano at 173 discloses selecting critical (e.g., most important) answers from those provided by the user and forming a list of risks therefrom. The Office contended that "[t]he overlap is seen as matches between the user's answers to questions and targets set by the system." But the claimed overlap is an SNP overlap between SNPs (i.e., genetic markers), whereas Asano's purported overlap is between user answers and target answers. There is no teaching or suggestion in the references that one of skill in the art at the time of invention would be able to make this rather precipitous leap from overlaps in answers to questions to overlaps in genetic markers. Further, the claims recite that the overlap is between "the SNP attributes of the individual and the set of combinations of the SNP attributes in the population of individuals." Such features of comparing genetic markers from an individual to those of a population are also missing from Asano. Therefore, for this reason as well, Applicant respectfully requests that the § 103 rejections be withdrawn.”



Examiner replies that Soykan does teach this limitation.  In addition to the cited sections, Col. 15 lines 25-45 Soykan discloses the patients experiencing a fatal arrhythmia if they have thymine or cytosine in their genetics.  The overlap is patients that have thymine/cytosine will overlap with patients that are thymine/thymine and cytosine/cytosine.


On Pg. 16 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant states “Applicant notes that a conclusion of obviousness requires a finding that "a person of ordinary skill in the art would have been motivated to combine the prior art in the way claimed... and had a reasonable expectation of success in doing so." Personal Web Techs., LLC v. Apple, Inc., 848 F. 3d 987, 991 (Fed. Cir. 2017). Moreover, a reasonable expectation of success requires a motivation to do more than simply try all possible choices until success is achieved. "[T]o have a reasonable expectation of success, one must be motivated to do more than merely to vary all parameters or try each of numerous possible choices until one possibly arrived at a successful result." Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1365 (Fed. Cir. 2007); see also In re Stepan, 868 F.3d 1342, 1347 (Fed. Cir. 2017). Both Soykan and Asano make only limited disclosures of BMI. Soykan does so in Table 1 and at [10:10-14], but only as one physiological characteristic in a list of physiological characteristics. In addition to BMI, Soykan also includes height, weight, ejection fraction, EGM, Q-T interval, hemoglobin count, T-wave alternans, smoking, coronary artery bypass grafts (CABG), stents, and alcohol consumption. Soykan makes no special mention of BMI nor does Soykan emphasize BMI in any way over these other physiological characteristics. Likewise, Asano at   139 discloses BMI as just one measure of vital data in a list that also includes body weight, blood pressure, blood glucose level, and the number of steps. Asano also makes no special mention of BMI nor does Asano emphasize BMI in any way over these other measures of vital data. Thus, all references to BMI in both Soykan and Asano appear in longer lists of characteristics, and Soykan and Asano fail to distinguish BMI over the other characteristics in these lists. Further, the Office has not provided any rationale for why one of ordinary skill in the art at the time of the invention would select BMI from these lists and apply it in the way that is claimed by Applicant.”

Examiner replies that Soykan in combination with Asano does teach the claimed invention. Soykan and Asano are analogous art because they are in the same field of endeavor, medical processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the medical diagnoses of Soykan to include associating health treatments of Asano, to allow improving the condition of a disease. The suggestion/motivation to combine is that it would be obvious to try in order to find treatment regimens for diseases (Par. 0004-0006 Asano).


On Pg. 18 of remarks in regards to 35 U.S.C. 101, relating to claim 1, Applicant states “Claim 1 recites multiple features that cannot be practically performed in the human mind. Notably, claim 1 involves, among other features: 
(i)  analysis of genomic data (i.e., over 3 billion base pairs of genetic code in 
humans) and determining the strength of association between BMI and 
SNPs from genomic data of a population of individuals; 
(ii)  identifying  a  set of core  behavioral attributes  from  the  population  of 
individuals that are statistically associated with BMI above a first threshold and also statistically associated with a set of combinations of the SNP 
attributes in the population of individuals; 
(iii)  calculating a genetic risk associated with BMI, wherein the genetic risk is 
determined at least in part based on a degree of SNP overlap between the SNP attributes of the individual and the set of combinations of the SNP 
attributes in the population of individuals; and 
(iv)  identifying  a  reportable  set  of  behavioral attributes  from  the  core 
behavioral attributes, wherein the reportable set of behavioral attributes indicate behaviors that when modified by the individual have an observable statistical impact on a propensity of the individual to a BMI condition. 
Like the examples cited in the MPEP, such procedures cannot be practically performed in the human mind, even with the assistance of pen and paper. The Office has provided no rationale for why it believes that claim 1 is directed to a mental process aside from a purely conclusory statement that this is the case. Therefore, the Office has not established a prima facie case of ineligibly for the claimed invention, and the § 101 rejections should be withdrawn on these grounds alone.”

Examiner replies that the amended claim is rejected under 35 U.S.C. 101. The clam is seen an abstract idea.  The analysis of genomic data is abstract.  Applicant claim the analysis is of 3 billion pairs of genetic code, to better clarify that a human can not perform the analysis mentally.  Identifying and calculating steps are mental processes because the information can be seen visually and calculated or identified within the mind of a person.  For other abstract ideas, the Examiner has clarified the abstract ideas.  A portion of the rejection is presented below: 

Yes.    With respect to independent claims, 1, 8 and 17, specifically claim 1, 8 and 17 recites "determining, by a comparison engine and during a predisposition compiling phase, strength of association between BMI in the population of individuals and combinations of the SNP attributes and the behavioral attributes”, “identifying, by a statistical computation engine and during the predisposition compiling phase, a set of core behavioral attributes from the population of individuals that are statistically associated with BMI above a first threshold and also statistically associated with a set of combinations of the SNP attributes in the population of individuals, the set of combinations of the SNP attributes related to BMI above a second threshold”, “calculating, during the prediction phase and based on the second attribute profile database associated with the individual, a genetic risk associated with BMI, wherein the genetic risk is determined at least in part based on a degree of SNP overlap between the SNP attributes of the individual and the set of combinations of the SNP attributes in the population of individuals”, “identifying, during the prediction phase and based on the genetic risk, a reportable set of behavioral phenotype attributes from the core behavioral phenotype attributes, wherein the reportable set of behavioral phenotype attributes indicate behaviors that when modified by the individual have an observable statistical impact on a propensity of the individual to a BMI condition”. These limitations could be reasonably and practically performed by the human mind, for instance identifying a set of attributes that produce a certain medical condition a person can identify these set of attributes lead to a certain proven condition and similar sets of attributes can lead to different medical conditions. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “determining” in the context of this claim encompasses the user manually associating patients with combinations of attributes to identify medical conditions.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “receiving, during a prediction phase…” and “transmit, during the..”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Independent claims, 1, 8 and 17 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
 The claims, 1, 8 and 17   at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and storing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “storing certain results of the collection and analysis”. 




Claim Rejections - 35 U.S.C. §101 
 
35 U.S.C. §101 reads as follows: 
 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
 
101 SUMMARY ANALYSIS: 
 
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a set of data related based upon a set of inputs, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can provide a set of inputs associated with a profile, identify related inputs of other users in a population of users, identify attributes that are associated with the input above a first and second threshold, calculating a risk associated with the profile and recommend treatment.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 1 recites a method, independent claim 8 recites a computer-readable medium and 17 recite a computing system. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes.       With respect to independent claims, 1, 8 and 17, specifically claim 1, 8 and 17 recites "determining, by a comparison engine and during a predisposition compiling phase, strength of association between BMI in the population of individuals and combinations of the SNP attributes and the behavioral attributes”, “identifying, by a statistical computation engine and during the predisposition compiling phase, a set of core behavioral attributes from the population of individuals that are statistically associated with BMI above a first threshold and also statistically associated with a set of combinations of the SNP attributes in the population of individuals, the set of combinations of the SNP attributes related to BMI above a second threshold”, “calculating, during the prediction phase and based on the second attribute profile database associated with the individual, a genetic risk associated with BMI, wherein the genetic risk is determined at least in part based on a degree of SNP overlap between the SNP attributes of the individual and the set of combinations of the SNP attributes in the population of individuals”, “identifying, during the prediction phase and based on the genetic risk, a reportable set of behavioral phenotype attributes from the core behavioral phenotype attributes, wherein the reportable set of behavioral phenotype attributes indicate behaviors that when modified by the individual have an observable statistical impact on a propensity of the individual to a BMI condition”. These limitations could be reasonably and practically performed by the human mind, for instance identifying a set of attributes that produce a certain medical condition a person can identify these set of attributes lead to a certain proven condition and similar sets of attributes can lead to different medical conditions. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “determining” in the context of this claim encompasses the user manually associating patients with combinations of attributes to identify medical conditions.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “receiving, during a prediction phase…” and “transmit, during the..”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Independent claims, 1, 8 and 17 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
 The claims, 1, 8 and 17   at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and storing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “storing certain results of the collection and analysis”. 
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 


 
101 SUMMARY ANALYSIS: 
 
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a set of data related based upon a set of inputs, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can provide a set of inputs associated with a profile, identify related inputs of other users in a population of users, identify attributes that are associated with the input above a first and second threshold, calculating a risk associated with the profile and recommend treatment.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 2 recites a method. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying inputs associated with a profile, identify related inputs of other users in a population of users, identify attributes that are associated with the input above a first and second threshold, calculating a risk associated with the profile and recommend treatment these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can based on observations can provide inputs associated with a profile, identify related inputs of other users in a population of users, identify attributes that are associated with the input above a first and second threshold, calculating a risk associated with the profile and recommend treatment.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 2 recites the additional elements of a processor, memory, “…executing on a processor” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein the reportable set of behavioral phenotype attributes is transmitted as a list ranked according to the observable statistical impact of the propensity of the individual to exhibit the BMI condition” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to providing a set of inputs associated with a profile to derive a set of recommend treatments are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 




101 SUMMARY ANALYSIS: 
 
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a set of data related based upon a set of inputs, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can provide a set of inputs associated with a profile, identify related inputs of other users in a population of users, identify attributes that are associated with the input above a first and second threshold, calculating a risk associated with the profile and recommend treatment.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 3 recites a method. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying inputs associated with a profile, identify related inputs of other users in a population of users, identify attributes that are associated with the input above a first and second threshold, calculating a risk associated with the profile and recommend treatment these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can based on observations can provide inputs associated with a profile, identify related inputs of other users in a population of users, identify attributes that are associated with the input above a first and second threshold, calculating a risk associated with the profile and recommend treatment.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 3 recites the additional elements of a processor, memory, “…executing on a processor” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “transmitting, as a further response to the query, the degree of overlap between the SNP attributes of the individual and the set of combinations of the SNP attributes” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to providing a set of inputs associated with a profile to derive a set of recommend treatments are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 



101 SUMMARY ANALYSIS: 
 
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a set of data related based upon a set of inputs, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can provide a set of inputs associated with a profile, identify related inputs of other users in a population of users, identify attributes that are associated with the input above a first and second threshold, calculating a risk associated with the profile and recommend treatment.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 4 recites a method. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying inputs associated with a profile, identify related inputs of other users in a population of users, identify attributes that are associated with the input above a first and second threshold, calculating a risk associated with the profile and recommend treatment these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can based on observations can provide inputs associated with a profile, identify related inputs of other users in a population of users, identify attributes that are associated with the input above a first and second threshold, calculating a risk associated with the profile and recommend treatment.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 4 recites the additional elements of a processor, memory, “…executing on a processor” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “transmitting the set of combinations of the SNP attributes related to BMI above the second threshold” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to providing a set of inputs associated with a profile to derive a set of recommend treatments are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 


	
101 SUMMARY ANALYSIS: 
 
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a set of data related based upon a set of inputs, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can provide a set of inputs associated with a profile, identify related inputs of other users in a population of users, identify attributes that are associated with the input above a first and second threshold, calculating a risk associated with the profile and recommend treatment.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 5 recites a method. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying inputs associated with a profile, identify related inputs of other users in a population of users, identify attributes that are associated with the input above a first and second threshold, calculating a risk associated with the profile and recommend treatment these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can based on observations can provide inputs associated with a profile, identify related inputs of other users in a population of users, identify attributes that are associated with the input above a first and second threshold, calculating a risk associated with the profile and recommend treatment.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 5 recites the additional elements of a processor, memory, “…executing on a processor” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein the set of combinations of the SNP attributes related to BMI above the second threshold   is discovered in part through attribute expansion of an initial set of SNP attributes correlated with a non-monogenic health attribute into surrounding genetic regions and selection of the core combinations of the SNP attributes that are statistically associated  with BMI” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to providing a set of inputs associated with a profile to derive a set of recommend treatments are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 




101 SUMMARY ANALYSIS: 
 
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a set of data related based upon a set of inputs, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can provide a set of inputs associated with a profile, identify related inputs of other users in a population of users, identify attributes that are associated with the input above a first and second threshold, calculating a risk associated with the profile and recommend treatment.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 6 recites a method. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying inputs associated with a profile, identify related inputs of other users in a population of users, identify attributes that are associated with the input above a first and second threshold, calculating a risk associated with the profile and recommend treatment these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can based on observations can provide inputs associated with a profile, identify related inputs of other users in a population of users, identify attributes that are associated with the input above a first and second threshold, calculating a risk associated with the profile and recommend treatment.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 6 recites the additional elements of a processor, memory, “…executing on a processor” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein the set of combinations of the SNP attributes related to BMI above the second threshold is discovered in part through attribute expansion of an initial set of SNP attributes correlated with BMI   and selection of the   combinations of the SNP attributes that are statistically associated with BMI” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to providing a set of inputs associated with a profile to derive a set of recommend treatments are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 




101 SUMMARY ANALYSIS: 
 
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a set of data related based upon a set of inputs, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can provide a set of inputs associated with a profile, identify related inputs of other users in a population of users, identify attributes that are associated with the input above a first and second threshold, calculating a risk associated with the profile and recommend treatment.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 7 recites a method. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying inputs associated with a profile, identify related inputs of other users in a population of users, identify attributes that are associated with the input above a first and second threshold, calculating a risk associated with the profile and recommend treatment these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can based on observations can provide inputs associated with a profile, identify related inputs of other users in a population of users, identify attributes that are associated with the input above a first and second threshold, calculating a risk associated with the profile and recommend treatment.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 7 recites the additional elements of a processor, memory, “…executing on a processor” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein the set of combinations of the SNP attributes related to BMI above the second threshold is discovered in part through attribute expansion of an initial set of SNP attributes correlated with BMI into the set of  combinations of the SNP attributes that are statistically associated above the second threshold with BMI” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to providing a set of inputs associated with a profile to derive a set of recommend treatments are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 




101 SUMMARY ANALYSIS: 
 
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a set of data related based upon a set of inputs, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can provide a set of inputs associated with a profile, identify related inputs of other users in a population of users, identify attributes that are associated with the input above a first and second threshold, calculating a risk associated with the profile and recommend treatment.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 9 recites a computer-readable medium. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying inputs associated with a profile, identify related inputs of other users in a population of users, identify attributes that are associated with the input above a first and second threshold, calculating a risk associated with the profile and recommend treatment these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can based on observations can provide inputs associated with a profile, identify related inputs of other users in a population of users, identify attributes that are associated with the input above a first and second threshold, calculating a risk associated with the profile and recommend treatment.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 9 recites the additional elements of a processor, memory, “…executing on a processor” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein the reportable set of behavioral phenotype attributes is transmitted as a list ranked according to the observable statistical impact of the propensity of the individual to exhibit the BMI condition” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to providing a set of inputs associated with a profile to derive a set of recommend treatments are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 




101 SUMMARY ANALYSIS: 
 
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a set of data related based upon a set of inputs, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can provide a set of inputs associated with a profile, identify related inputs of other users in a population of users, identify attributes that are associated with the input above a first and second threshold, calculating a risk associated with the profile and recommend treatment.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 10 recites a computer-readable medium. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying inputs associated with a profile, identify related inputs of other users in a population of users, identify attributes that are associated with the input above a first and second threshold, calculating a risk associated with the profile and recommend treatment these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can based on observations can provide inputs associated with a profile, identify related inputs of other users in a population of users, identify attributes that are associated with the input above a first and second threshold, calculating a risk associated with the profile and recommend treatment.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 10 recites the additional elements of a processor, memory, “…executing on a processor” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “the operations further comprising: transmitting, as a further response to the second query, the degree of overlap of between the SNP attributes of the individual and the set of  combinations of the SNP attributes” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to providing a set of inputs associated with a profile to derive a set of recommend treatments are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 



101 SUMMARY ANALYSIS: 
 
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a set of data related based upon a set of inputs, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can provide a set of inputs associated with a profile, identify related inputs of other users in a population of users, identify attributes that are associated with the input above a first and second threshold, calculating a risk associated with the profile and recommend treatment.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 11 recites a computer-readable medium. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying inputs associated with a profile, identify related inputs of other users in a population of users, identify attributes that are associated with the input above a first and second threshold, calculating a risk associated with the profile and recommend treatment these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can based on observations can provide inputs associated with a profile, identify related inputs of other users in a population of users, identify attributes that are associated with the input above a first and second threshold, calculating a risk associated with the profile and recommend treatment.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 11 recites the additional elements of a processor, memory, “…executing on a processor” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “the operations further comprising: transmitting the set of combinations of the SNP attributes related to BMI above the second thresholdthe operations further comprising: transmitting the set of combinations of the SNP attributes related to BMI above the second threshold” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to providing a set of inputs associated with a profile to derive a set of recommend treatments are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 




101 SUMMARY ANALYSIS: 
 
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a set of data related based upon a set of inputs, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can provide a set of inputs associated with a profile, identify related inputs of other users in a population of users, identify attributes that are associated with the input above a first and second threshold, calculating a risk associated with the profile and recommend treatment.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 12 recites a computer-readable medium. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying inputs associated with a profile, identify related inputs of other users in a population of users, identify attributes that are associated with the input above a first and second threshold, calculating a risk associated with the profile and recommend treatment these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can based on observations can provide inputs associated with a profile, identify related inputs of other users in a population of users, identify attributes that are associated with the input above a first and second threshold, calculating a risk associated with the profile and recommend treatment.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 12 recites the additional elements of a processor, memory, “…executing on a processor” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein the set of combinations of the SNP attributes related to BMI above the second threshold is discovered in part through attribute expansion of an initial set of SNP attributes correlated with a non-monogenic health attribute into surrounding genetic regions and selection of the  combinations of the SNP attributes that are statistically associated  with BMI” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to providing a set of inputs associated with a profile to derive a set of recommend treatments are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 



101 SUMMARY ANALYSIS: 
 
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a set of data related based upon a set of inputs, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can provide a set of inputs associated with a profile, identify related inputs of other users in a population of users, identify attributes that are associated with the input above a first and second threshold, calculating a risk associated with the profile and recommend treatment.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 13 recites a computer-readable medium. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying inputs associated with a profile, identify related inputs of other users in a population of users, identify attributes that are associated with the input above a first and second threshold, calculating a risk associated with the profile and recommend treatment these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can based on observations can provide inputs associated with a profile, identify related inputs of other users in a population of users, identify attributes that are associated with the input above a first and second threshold, calculating a risk associated with the profile and recommend treatment.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 13 recites the additional elements of a processor, memory, “…executing on a processor” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein the set of combinations of the SNP attributes related to BMI above the second threshold is discovered in part through attribute expansion of an initial set of SNP attributes correlated with a non-monogenic health attribute into surrounding genetic regions and selection of the  combinations of the SNP attributes that are statistically associated  with BMI” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to providing a set of inputs associated with a profile to derive a set of recommend treatments are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 




101 SUMMARY ANALYSIS: 
 
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a set of data related based upon a set of inputs, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can provide a set of inputs associated with a profile, identify related inputs of other users in a population of users, identify attributes that are associated with the input above a first and second threshold, calculating a risk associated with the profile and recommend treatment.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 16 recites a computing system. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying inputs associated with a profile, identify related inputs of other users in a population of users, identify attributes that are associated with the input above a first and second threshold, calculating a risk associated with the profile and recommend treatment these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can based on observations can provide inputs associated with a profile, identify related inputs of other users in a population of users, identify attributes that are associated with the input above a first and second threshold, calculating a risk associated with the profile and recommend treatment.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 16 recites the additional elements of a processor, memory, “…executing on a processor” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein the reportable set of behavioral phenotype attributes is transmitted as a list ranked according to the observable statistical impact of the propensity of the individual to exhibit the BMI condition” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to providing a set of inputs associated with a profile to derive a set of recommend treatments are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 




101 SUMMARY ANALYSIS: 
 
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a set of data related based upon a set of inputs, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can provide a set of inputs associated with a profile, identify related inputs of other users in a population of users, identify attributes that are associated with the input above a first and second threshold, calculating a risk associated with the profile and recommend treatment.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 17 recites a computing system. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying inputs associated with a profile, identify related inputs of other users in a population of users, identify attributes that are associated with the input above a first and second threshold, calculating a risk associated with the profile and recommend treatment these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can based on observations can provide inputs associated with a profile, identify related inputs of other users in a population of users, identify attributes that are associated with the input above a first and second threshold, calculating a risk associated with the profile and recommend treatment.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 17 recites the additional elements of a processor, memory, “…executing on a processor” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “the operations further comprising: transmitting, as a further response to the query, the degree of overlap of between the SNP attributes of the individual and the set of combinations of the SNP attributes” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to providing a set of inputs associated with a profile to derive a set of recommend treatments are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 



101 SUMMARY ANALYSIS: 
 
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a set of data related based upon a set of inputs, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can provide a set of inputs associated with a profile, identify related inputs of other users in a population of users, identify attributes that are associated with the input above a first and second threshold, calculating a risk associated with the profile and recommend treatment.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 18 recites a computing system. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying inputs associated with a profile, identify related inputs of other users in a population of users, identify attributes that are associated with the input above a first and second threshold, calculating a risk associated with the profile and recommend treatment these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can based on observations can provide inputs associated with a profile, identify related inputs of other users in a population of users, identify attributes that are associated with the input above a first and second threshold, calculating a risk associated with the profile and recommend treatment.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 18 recites the additional elements of a processor, memory, “…executing on a processor” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “the operations further comprising: transmitting, as a further response to the query, the degree of overlap of between the SNP attributes of the individual and the set of combinations of the SNP attributes” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to providing a set of inputs associated with a profile to derive a set of recommend treatments are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 


101 SUMMARY ANALYSIS: 
 
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a set of data related based upon a set of inputs, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can provide a set of inputs associated with a profile, identify related inputs of other users in a population of users, identify attributes that are associated with the input above a first and second threshold, calculating a risk associated with the profile and recommend treatment.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 18 recites a computing system. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying inputs associated with a profile, identify related inputs of other users in a population of users, identify attributes that are associated with the input above a first and second threshold, calculating a risk associated with the profile and recommend treatment these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can based on observations can provide inputs associated with a profile, identify related inputs of other users in a population of users, identify attributes that are associated with the input above a first and second threshold, calculating a risk associated with the profile and recommend treatment.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 19 recites the additional elements of a processor, memory, “…executing on a processor” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein the set of combinations of the SNP attributes related to BMI above the second threshold  is discovered in part through attribute expansion of an initial set of SNP attributes correlated with BMI  and selection of the core SNP attributes that are statistically associated  with  BMI.” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to providing a set of inputs associated with a profile to derive a set of recommend treatments are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 




Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



7.	Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable by Soykan et al. U.S. Patent No. 8,335,652 (herein as ‘Soykan’) and further in view of Asano et al. U.S. Patent Application Publication No. 2004/0243443 (herein as ‘Asano’).

As to claim 1 Soykan teaches a genetic based computer-implemented treatment method for controlling body mass index (BMI) comprising steps executing on a processor operating as part of a computing system (Col. 9 Table 1 Soykan discloses one of the class identifiers are physiological data used in patient profile data is the body mass index Col. 41 Soykan discloses using class identifiers to improve treatment therapies.  Col. 42 Lines 1-25 Soykan discloses using the class identifiers to improve treatment of a disease) the steps including: 
Based on a first attribute profile database (Col. 9 Table 1 Soykan discloses a first specimen/patient profile.  The column 2, 3, and 4 data represent different attribute data);
comprising single nucleotide polymorphism and behavioral attributes of a population of individuals (Col. 9 Table 1 Soykan discloses genetic information such as SNP are part of the patient profile. Also behavioral phenotypes attributes such as smoking habits. Fig.4 and Col. 7 Lines 50-53 Soykan discloses using the system to identify patients at high risk. The patients are seen as population of individuals); 
determining, by a comparison engine and during a predisposition compiling phase, strength of association between BMI in the population of individuals and combinations of the SNP attributes and the behavioral attributes (Col. 12 Lines 30-42 Soykan discloses identifying class identifiers of a given condition (VT/VF).  The condition is seen as the predisposition. Col. 9 Table 1 Soykan discloses genetic information such as SNP and body mass index are part of the patient profile. Also behavioral phenotypes attributes such as smoking habits. Coll. 14 Lines 1-10 Soykan discloses identifying patients that have high propensity for fatal VT/VF based upon profile data);
identifying, by a statistical computation engine and during the predisposition compiling phase, a set of core behavioral attributes from the population of individuals that are statistically associated with BMI above a first threshold (Col. 14 Lines 5-11 Soykan discloses identifying patients that have a protein P1 greater or equal to 1.0422237.  The protein level is based upon patients profile data (Table 1) such as body mass index, smoking habits, alcohol consumption. The behavioral phenotypes are seen as smoking habits and alcohol consumption. The P1 protein level is seen as second threshold);
and also statistically associated with a set of combinations of the SNP attributes in the population of individuals, the set of combinations of the SNP attributes related to BMI above a second threshold (Col. 14 Lines 12-16 Soykan discloses identifying patients that have a protein P2 greater or equal to 0.2306074.  The protein level is based upon patient’s profile data (Table 1) such as body mass index, hemoglobin count, coronary artery bypass grafts. The set of SNP’s are seen as hemoglobin count and coronary artery bypass grafts);
Soykan does not teach but Asano teaches receiving during a prediction phase, a query regarding BMI with respect to an individual; in response to receiving the query, accessing during the prediction phase, a second attribute profile database associated with the individual (Par. 0141 Asano discloses accessing storing the information into a profile list of a person database. Fig.1 server. Par. 130 Asano discloses a history database that includes information on a user’s condition. Par. 0141 Asano discloses a personal profile list contains 3 parts, the personal information, vital data and answers to the lifestyle questions. Each part of the profile list is seen as an attribute profile associated with the individual.  Par. 155 Asano discloses the system using the data stored to develop questions for the user. The user providing answers to the questions. Par. 0173 Asano discloses calculating a list of risk based on the vital data and answers. The risk is based upon matches to vitals and critical answers. The answers to questions related to weight such as eating is seen as BMI);
calculating, during the prediction phase and based on the second attribute profile database associated with the individual, a genetic risk associated with BMI, wherein the genetic risk is determined at least in part based on a degree of SNP overlap between the SNP attributes of the individual and the set of combinations of the SNP attributes in the population of individuals (Par. 0173 Asano discloses calculating a list of risk based on the vital data and answers. The risk is based upon matches to vitals and critical answers. The answers to questions related to weight such as eating is seen as BMI. The overlap is seen as matches between the user’s answers to questions and targets set by the system (Par. 0170 Asano). The calculated risk is seen as the recommendation phase. The disease questions are seen as the SNP attributes targets. The answers are seen as responses to the disease threshold attributes of the individual.  Par. 0108 Asano discloses the system asking the user medical questions related to the user’s conditions. The system requesting questions to the user is seen as during the training phase); 
identifying, during the prediction phase and based on the genetic risk, a reportable set of behavioral attributes from the set of behavioral attributes, wherein the reportable set of behavioral attributes indicate behaviors that when modified by the individual have an observable statistical impact on a propensity of the individual to a BMI condition (Par. 0177-178 Asano discloses presenting the user with advice to correct the adverse risk conditions. The advice is seen as the recommendation phase.  Fig. 19a and Par. 186 Asano discloses behavioral targets that are presented to the user to correct the adverse risk condition. The behavior targets are seen as the set of behavioral phenotype attributes.  The attributes are seen as the training phase); 
and transmitting, during the prediction phase and as a response to the second query, the reportable set of behavioral attributes as modifiable attributes related to BMI for the individual (Fig. 19a and Par. 186 Asano discloses behavioral targets that are presented to the user to address the adverse risk condition. The adverse risk is seen as the recommendation).
Soykan and Asano are analogous art because they are in the same field of endeavor, medical processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the medical diagnoses of Soykan to include associating health treatments of Asano, to allow improving the condition of a disease. The suggestion/motivation to combine is that it would be obvious to try in order to find treatment regimens for diseases (Par. 0004-0006 Asano).


As to claim 2 Soykan in combination with Asano teaches each and every limitation of claim 1.
In addition Asano teaches wherein the reportable set of behavioral phenotype attributes is transmitted as a list ranked according to the observable statistical impact of the propensity of the individual to exhibit the BMI condition (Fig. 19a and Par. 186 Asano discloses behavioral targets that are presented to the user to address the adverse risk condition.  The behavioral targets are presented in a preferential order. The preferential order is seen as the ranked list of importance to do the most good to correct the adverse condition).

As to claim 3 Soykan in combination with Asano teaches each and every limitation of claim 1.
In addition Asano teaches further comprising: transmitting, as a further response to the query, the degree of SNP overlap between the SNP attributes of the individual and the set of combinations of the SNP attributes (Par. 0173 Asano discloses providing the user with the list of risks based on critical vita data and answers.  The list of risks are seen as degree of overlap of the SNP attributes of the user and the set of core SNP attributes).

As to claim 4 Soykan in combination with Asano teaches each and every limitation of claim 1.
In addition Soykan teaches further comprising: transmitting the set of combinations of the SNP attributes related to BMI above the second threshold (Col. 14 Lines 12-16 Soykan discloses identifying patients that have a protein P2 greater or equal to 0.2306074.  The protein level is based upon patient’s profile data (Table 1) such as body mass index, hemoglobin count, coronary artery bypass grafts. The set of SNP’s are seen as hemoglobin count and coronary artery bypass grafts).

As to claim 5 Soykan in combination with Asano teaches each and every limitation of claim 1.
In addition Soykan teaches wherein the set of combinations of SNP attributes related to BMI above the second threshold is discovered in part through attribute expansion of an initial set of SNP attributes correlated with a non-monogenic health attribute into surrounding genetic regions and selection of the combinations of the SNP attributes that are statistically associated with BMI (Col. 15 Lines 21-25 Soykan discloses reclassifying patients to refine the appropriate class identifiers associated with the patients.  The class identifiers are associated with patient profile data such as SNP attributes and BMI).

As to claim 6 Soykan in combination with Asano teaches each and every limitation of claim 1.
In addition Soykan teaches wherein the set of combinations of the SNP attributes related to BMI above the second threshold is discovered in part through attribute expansion of an initial set of SNP attributes correlated with BMI and selection of the combinations of the SNP attributes that are statistically associated with BMI (Col. 15 Lines 21-25 Soykan discloses reclassifying patients to refine the appropriate class identifiers associated with the patients.  The class identifiers are associated with patient profile data such as SNP attributes and BMI).

As to claim 7 Soykan in combination with Asano teaches each and every limitation of claim 1.
In addition Asano teaches wherein the set of combinations of the SNP attributes related to BMI above the second threshold is discovered in part through attribute expansion of an initial set of SNP attributes correlated with BMI into the set of combinations of the SNP attributes that are statistically associated above the second threshold with BMI (Col. 15 Lines 21-25 Soykan discloses reclassifying patients to refine the appropriate class identifiers associated with the patients.  The class identifiers are associated with patient profile data such as SNP attributes and BMI).

As to claim 8 Soykan teaches a non-transitory computer-readable medium storing instructions that, when executed by one or more processors, cause a computing system to perform operations and a recommendation phase (Col. 9 Table 1 Soykan discloses one of the class identifiers are physiological data used in patient profile data is the body mass index Col. 41 Soykan discloses using class identifiers to improve treatment therapies.  Col. 42 Lines 1-25 Soykan discloses using the class identifiers to improve treatment of a disease) comprising: 
Based on a first attribute profile database comprising (Col. 9 Table 1 Soykan discloses a first specimen/patient profile.  The column 2, 3, and 4 data represent different attribute data);
single nucleotide polymorphism and behavioral attributes the first attribute profile database comprising single nucleotide polymorphism (SNP) attributes and behavioral phenotype attributes of a population of individuals (Col. 9 Table 1 Soykan discloses genetic information such as SNP are part of the patient profile. Also behavioral phenotypes attributes such as smoking habits. Fig.4 and Col. 7 Lines 50-53 Soykan discloses using the system to identify patients at high risk. The patients are seen as population of individuals);
determining, by a comparison engine and during a predisposition compiling phase, strength of association between BMI in the population of individuals and combinations of the SNP attributes and the behavioral attributes (Col. 12 Lines 30-42 Soykan discloses identifying class identifiers of a given condition (VT/VF).  The condition is seen as the predisposition. Col. 9 Table 1 Soykan discloses genetic information such as SNP and body mass index are part of the patient profile. Also behavioral phenotypes attributes such as smoking habits. Coll. 14 Lines 1-10 Soykan discloses identifying patients that have high propensity for fatal VT/VF based upon profile data);
 identifying, by a statistical computation engine and during the predisposition compiling phase, a set of core behavioral attributes from the population of individuals that are statistically associated with BMI above a first threshold (Col. 14 Lines 5-11 Soykan discloses identifying patients that have a protein P1 greater or equal to 1.0422237.  The protein level is based upon patients profile data (Table 1) such as body mass index, smoking habits, alcohol consumption. The behavioral phenotypes are seen as smoking habits and alcohol consumption. The P1 protein level is seen as second threshold);
and also statistically associated with a set of combinations of the SNP attributes in the population of individuals, the set of combinations of the SNP attributes related to BMI above a second threshold (Col. 14 Lines 12-16 Soykan discloses identifying patients that have a protein P2 greater or equal to 0.2306074.  The protein level is based upon patient’s profile data (Table 1) such as body mass index, hemoglobin count, coronary artery bypass grafts. The set of SNP’s are seen as hemoglobin count and coronary artery bypass grafts. The P2 protein level is seen as second threshold);
Soykan does not teach but Asano teaches receiving during a prediction phase a query regarding BMI with respect to an individual; in response to receiving the query, accessing during the prediction phase, a second attribute profile database associated with the individual (Par. 0141 Asano discloses accessing storing the information into a profile list of a person database. Fig.1 server. Par. 130 Asano discloses a history database that includes information on a user’s condition. Par. 0141 Asano discloses a personal profile list contains 3 parts, the personal information, vital data and answers to the lifestyle questions. Each part of the profile list is seen as an attribute profile associated with the individual.  Par. 155 Asano discloses the system using the data stored to develop questions for the user. The user providing answers to the questions. Par. 0173 Asano discloses calculating a list of risk based on the vital data and answers. The risk is based upon matches to vitals and critical answers. The answers to questions related to weight such as eating is seen as BMI);
calculating, during the prediction phase and based on the second attribute profile database associated with the individual, a genetic risk associated with BMI, wherein the genetic risk is determined at least in part based on a degree of SNP overlap between the SNP attributes of the individual and the set of combination of the SNP attributes in the population of individuals (Par. 0173 Asano discloses calculating a list of risk based on the vital data and answers. The risk is based upon matches to vitals and critical answers. The answers to questions related to weight such as eating is seen as BMI. The overlap is seen as matches between the user’s answers to questions and targets set by the system (Par. 0170 Asano). The calculated risk is seen as the recommendation phase. The disease questions are seen as the SNP attributes targets. The answers are seen as responses to the disease threshold attributes of the individual.  Par. 0108 Asano discloses the system asking the user medical questions related to the user’s conditions. The system requesting questions to the user is seen as during the training phase);
identifying, during the prediction phase and based on the genetic risk, a reportable set of behavioral phenotype attributes from the set of core behavioral phenotype attributes, wherein the reportable set of behavioral phenotype attributes indicate behaviors that when modified by the individual have an observable statistical impact on a propensity of the individual to a BMI (Par. 0177-178 Asano discloses presenting the user with advice to correct the adverse risk conditions. The advice is seen as the recommendation phase.  Fig. 19a and Par. 186 Asano discloses behavioral targets that are presented to the user to correct the adverse risk condition. The behavior targets are seen as the set of behavioral phenotype attributes.  The attributes are seen as the training phase);
and transmitting, during the prediction phase and as a response to the query, the reportable set of behavioral attributes as modifiable attributes related to BMI for the individual (Fig. 19a and Par. 186 Asano discloses behavioral targets that are presented to the user to address the adverse risk condition. The adverse risk is seen as the recommendation).

As to claim 9 Soykan in combination with Asano teach each and every limitation of claim 8.
In addition Asano teaches wherein the reportable set of behavioral attributes is transmitted as a list ranked according to the observable statistical impact of the propensity of the individual to exhibit the BMI condition (Fig. 19a and Par. 186 Asano discloses behavioral targets that are presented to the user to address the adverse risk condition.  The behavioral targets are presented in a preferential order. The preferential order is seen as the ranked list of importance to do the most good to correct the adverse condition).

As to claim 10 Soykan in combination with Asano teach each and every limitation of claim 8.
In addition Asano teaches the operations further comprising: transmitting, as a further response to the query, the degree of SNP overlap between the SNP attributes of the individual and the set of combinations of the SNP attributes (Par. 0173 Asano discloses providing the user with the list of risks based on critical vita data and answers.  The list of risks are seen as degree of overlap of the SNP attributes of the user and the set of core SNP attributes).

As to claim 11 Soykan in combination with Asano teach each and every limitation of claim 8.
In addition Soykan teaches the operations further comprising: transmitting the set of combinations of the SNP attributes related to BMI above the second threshold (Col. 14 Lines 12-16 Soykan discloses identifying patients that have a protein P2 greater or equal to 0.2306074.  The protein level is based upon patient’s profile data (Table 1) such as body mass index, hemoglobin count, coronary artery bypass grafts. The set of SNP’s are seen as hemoglobin count and coronary artery bypass grafts).

As to claim 12 Asano teach each and every limitation of claim 8.
In addition Asano teaches wherein the set of combinations of the SNP attributes related to BMI above the second threshold is discovered in part through attribute expansion of an initial set of SNP attributes correlated with a non-monogenic health attribute into surrounding genetic regions and selection of the core SNP attributes that are statistically associated with BMI (Par. 170 Asano discloses the determination thresholds vary for users. The threshold is set at one level and based upon responses to questions the threshold values will decrease).

As to claim 13 Soykan in combination with Asano teach each and every limitation of claim 8.
In addition Soykan teaches wherein the set of combinations of the SNP attributes related to BMI above the second threshold is discovered in part through attribute expansion of an initial set of SNP attributes correlated with BMI and selection of the combinations of the SNP attributes that are statistically associated with the BMI (Col. 15 Lines 21-25 Soykan discloses reclassifying patients to refine the appropriate class identifiers associated with the patients.  The class identifiers are associated with patient profile data such as SNP attributes and BMI).

As to claim 14 Soykan in combination with Asano teaches each and every limitation of claim 8.
In addition Soykan teaches wherein the set of combinations of the SNP attributes related to BMI above the second threshold is discovered in part through attribute expansion of an initial set of SNP attributes correlated with BMI into the set of combinations of the SNP attributes that are statistically associated above the second threshold with BMI (Col. 15 Lines 21-25 Soykan discloses reclassifying patients to refine the appropriate class identifiers associated with the patients.  The class identifiers are associated with patient profile data such as SNP attributes and BMI).

As to claim 15 Soykan teaches a computing system comprising: one or more processors (Col. 42 Lines 29 Soykan discloses a processor); memory containing program instructions that, when executed by the one or more processors, cause the computing system to perform operations comprising (Col. 42 Lines 29 Soykan discloses a processor);
comprising single nucleotide polymorphism (SNP) 
the first attribute profile database comprising single nucleotide polymorphism (SNP) attributes and attributes (Col. 9 Table 1 Soykan discloses a first specimen/patient profile.  The column 2, 3, and 4 data represent different attribute data. Col. 9 Table 1 Soykan discloses genetic information such as SNP are part of the patient profile. Also behavioral phenotypes attributes such as smoking habits. Fig.4 and Col. 7 Lines 50-53 Soykan discloses using the system to identify patients at high risk. The patients are seen as population of individuals);
determining, by a comparison engine and during a predisposition compiling phase, strength of association between BMI in the population of individuals and combinations of the SNP attributes and the behavioral attributes (Col. 12 Lines 30-42 Soykan discloses identifying class identifiers of a given condition (VT/VF).  The condition is seen as the predisposition. Col. 9 Table 1 Soykan discloses genetic information such as SNP and body mass index are part of the patient profile. Also behavioral phenotypes attributes such as smoking habits. Coll. 14 Lines 1-10 Soykan discloses identifying patients that have high propensity for fatal VT/VF based upon profile data);
identifying, by a statistical computation engine and during the predisposition compiling phase, a set of core behavioral attributes from the population of individuals that are statistically associated with BMI above a first threshold (Col. 14 Lines 5-11 Soykan discloses identifying patients that have a protein P1 greater or equal to 1.0422237.  The protein level is based upon patients profile data (Table 1) such as body mass index, smoking habits, alcohol consumption. The behavioral phenotypes are seen as smoking habits and alcohol consumption. The P1 protein level is seen as second threshold);
and statistically associated with a set of combinations of the SNP attributes in the population of individuals, the set of combinations of the SNP attributes related to BMI above a second threshold (Col. 14 Lines 12-16 Soykan discloses identifying patients that have a protein P2 greater or equal to 0.2306074.  The protein level is based upon patient’s profile data (Table 1) such as body mass index, hemoglobin count, coronary artery bypass grafts. The set of SNP’s are seen as hemoglobin count and coronary artery bypass grafts);
Soykan does not teach but Asano teaches receiving during a prediction phase, a query regarding BMI with respect to an individual; in response to receiving the query, accessing during the prediction phase, a second attribute profile database associated with the individual (Par. 0141 Asano discloses accessing storing the information into a profile list of a person database. Fig.1 server. Par. 130 Asano discloses a history database that includes information on a user’s condition. Par. 0141 Asano discloses a personal profile list contains 3 parts, the personal information, vital data and answers to the lifestyle questions. Each part of the profile list is seen as an attribute profile associated with the individual.  Par. 155 Asano discloses the system using the data stored to develop questions for the user. The user providing answers to the questions and getting advice is seen as recommendation);
calculating, during the prediction phase and based on the second attribute profile database associated with the individual, a genetic risk associated with BMI, wherein the genetic risk is determined at least in part based on a degree of SNP overlap between the SNP attributes of the individual and the set of combinations of the SNP attributes in the population of individuals (Par. 0173 Asano discloses calculating a list of risk based on the vital data and answers. The risk is based upon matches to vitals and critical answers. The answers to questions related to weight such as eating is seen as BMI fourth threshold. The overlap is seen as matches between the user’s answers to questions and targets set by the system (Par. 0170 Asano). The calculated risk is seen as the recommendation phase. The disease questions are seen as the SNP attributes targets. The answers are seen as responses to the disease threshold attributes of the individual.  Par. 0108 Asano discloses the system asking the user medical questions related to the user’s conditions. The system requesting questions to the user is seen as during the training phase);
identifying, during the prediction phase and based on the genetic risk, a reportable set of behavioral attributes from the core behavioral attributes wherein the reportable set of behavioral attributes indicate behaviors that when modified by the individual have an observable statistical impact on a propensity of the individual to a BMI (Par. 0177-178 Asano discloses presenting the user with advice to correct the adverse risk conditions. The advice is seen as the recommendation phase.  Fig. 19a and Par. 186 Asano discloses behavioral targets that are presented to the user to correct the adverse risk condition. The behavior targets are seen as the set of behavioral phenotype attributes.  The attributes are seen as the training phase);
and transmitting, during the prediction phase and as a response to the query, the reportable set of behavioral attributes as modifiable attributes related to BMI for the individual (Fig. 19a and Par. 186 Asano discloses behavioral targets that are presented to the user to correct the adverse risk condition. The adverse risk is seen as the recommendation).
Soykan and Asano are analogous art because they are in the same field of endeavor, medical processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the medical diagnoses of Soykan to include associating health treatments of Asano, to allow improving the condition of a disease. The suggestion/motivation to combine is that it would be obvious to try in order to find treatment regimens for diseases (Par. 0004-0006 Asano).

As to claim 16 Soykan in combination with Asano teach each and every limitation of claim 15.
In addition Asano teaches wherein the reportable set of behavioral attributes is transmitted as a list ranked according to the observable statistical impact of the propensity of the individual to exhibit the BMI condition (Fig. 19a and Par. 186 Asano discloses behavioral targets that are presented to the user to address the adverse risk condition.  The behavioral targets are presented in a preferential order. The preferential order is seen as the ranked list of importance to do the most good to correct the adverse condition).

As to claim 17 Soykan in combination with Asano teach each and every limitation of claim 15.
In addition Asano teaches the operations further comprising: transmitting, as a further response to the query, the degree of SNP overlap between the SNP attributes of the individual and the set of combination of the SNP attributes (Par. 0173 Asano discloses providing the user with the list of risks based on critical vita data and answers.  The list of risks are seen as degree of overlap of the SNP attributes of the user and the set of core SNP attributes).

As to claim 18 Soykan in combination with Asano teach each and every limitation of claim 15.
In addition Soykan teaches the operations further comprising: transmitting the set of combination of the SNP attributes related to BMI above the second threshold (Col. 14 Lines 12-16 Soykan discloses identifying patients that have a protein P2 greater or equal to 0.2306074.  The protein level is based upon patient’s profile data (Table 1) such as body mass index, hemoglobin count, coronary artery bypass grafts. The set of SNP’s are seen as hemoglobin count and coronary artery bypass grafts).

As to claim 19 Soykan in combination with Asano teach each and every limitation of claim 15.
In addition Soykan teaches wherein the set of combinations of the SNP attributes related to BMI above the second threshold is discovered in part through attribute expansion of an initial set of SNP attributes correlated with a non-monogenic health attribute into surrounding genetic regions and selection of the core SNP attributes that are statistically associated above a fifth threshold with BMI (Par. 170 Asano discloses the determination thresholds vary for users. The threshold is set at one level and based upon responses to questions the threshold values will decrease).

As to claim 20 Soykan in combination with Asano teach each and every limitation of claim 15.
In addition Soykan teaches wherein the set of combinations of the SNP attributes related to BMI above the second threshold is discovered in part through attribute expansion of an initial set of SNP attributes correlated with BMI and selection of the combinations of the SNP attributes that are statistically associated with BMI (Col. 15 Lines 21-25 Soykan discloses reclassifying patients to refine the appropriate class identifiers associated with the patients.  The class identifiers are associated with patient profile data such as SNP attributes and BMI).


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Summar et al. U.S. Patent No. 9,486,429 (herein as ‘Summar’). Summar discloses Isolated polynucleotide molecules and peptides encoded by these molecules are used in the analysis of human carbamyl phosphate synthetase I phenotypes, as well as in diagnostic and therapeutic applications, relating to a human carbamyl phosphate synthetase I polymorphism. By analyzing genomic DNA or amplified genomic DNA, or amplified cDNA derived from mRNA, it is possible to type a human carbamyl phosphate synthetase I with regard to the human carbamyl phosphate synthetase I polymorphism, for example, in the context of diagnosing and treating hepatic veno-occlusive disease (HVOD) associated with bone marrow transplants.



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010. The examiner can normally be reached 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.M/  June 16, 2022Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159